 GAYLINBUICK107Gaylin Buick,Inc.andLocal 259, United AutomobileWorkers,International Union,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica,Petitioner.Case 22-RC-5270November 7, 1972DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, dated April 21, 1972, an electionby secret ballot was conducted on May 26, 1972,under the direction and supervision of the RegionalDirector for Region 22 among certain employees atthe Employer's Union, New Jersey, facility. At theconclusion of the election, the parties were furnishedwith a tally of ballots, which showed that ofapproximately 41 eligible voters, 38 cast ballots, ofwhich 22 were for, and 14 against, the Petitioner, and2were challenged. The challenged ballots wereinsufficient in number to affect the results of theelection.Thereafter, theEmployer filed timelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegional Director conducted an investigation,and,on July 24, 1972, issued his Report onObjections, in which he recommended that the Boardoverrule the objections in their entirety, and certifythe Petitioner as the collective-bargaining representa-tive of the employees stipulated by the parties to bein the unit. The Employer filed timely exceptions tothe Regional Director's report, and a brief in supportthereof. Thereafter, the Petitioner filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the purposesofcollectivebargainingwithin themeaning ofSection 9(b) of the Act:All shop employees in the service department,including service writers, service clericals, partsemployees, porters, lubrication men, car jockeys,body shop employees, polishers, and mechanicsemployed at the Employer's locations at 2140Morris Avenue and 2265 Morris Avenue, Union,New Jersey, but excluding all other employees,officeclericalemployees, new and used carsalesmen, watchmen, guards, and supervisors asdefined in the Act.5.The Board has considered the Employer'sobjections, the Regional Director's report, the Em-ployer's exceptions thereto, and the entire record inthe case and hereby adopts the Regional Director'sfindings, conclusions, and recommendations.'Accordingly, as we have overruled the Employer'sobjections,and as the Petitioner has secured amajority of the valid votes cast, we shall certify thePetitioner as the collective-bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Local 259, UnitedAutomobileWorkers, International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, has been designated andselected by a majority of employees in the unit foundappropriate as their representative for the purposesof collective bargaining, and that, pursuant toSection 9(a) of the Act, the said labor organization isthe exclusive representative of all such employees forthe purpose of collective bargaining with respect torates of pay, wages, hours of employment, and otherconditions of employment.CHAIRMAN MILLER,dissenting in part:I find that Employer's Objection 3, alleging threatsto Spanish-speaking employees of immigration inves-tigation if they did not vote for Petitioner, raisessubstantial andmaterialissuesof fact and lawwarranting a hearing. Accordingly, I would, contrarytomy colleagues, direct a hearing on this issue todetermine whether there was a sufficient effect on theatmosphere in which the election was conducted asto require that a second election be run under moredesirable circumstances.iThe exceptions of the Employer, in our opinion,raise no material orRegionalDirector's findings,conclusions,and recommendations.Accord-substantialissuesoffact or law which would warrant reversal of theingly, the Employer'srequest for a hearing in this matter ishereby denied.200 NLRB No. 21